Citation Nr: 0211240	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

(The claim of entitlement to service connection for a low 
back disorder is the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 to March 
1962.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  In pertinent part, the RO determined that new 
and material had not been submitted had not been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1994, a transcript of the hearing has 
been associated with the claims file.

In April 1997, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.  

In August 2000 and in April 2002 the RO considered the 
veteran's claim for compensation benefits for a low back 
disorder on a direct service incurrence basis.

The case has been returned to the Board for further appellate 
review.

In accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  




Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, in spite of the fact that the RO has been recently 
adjudicating the issue on the merits.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the service 
connection claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue of 
entitlement to service connection for a back disorder.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  In January 1991 the Board denied the veteran's appeal for 
entitlement to service connection for arthritis of the low 
back.  


2.  Evidence submitted since the January 1991 decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for a low back disorder.  


CONCLUSION OF LAW

Evidence received since the January 1991 decision wherein the 
Board denied entitlement to service connection for arthritis 
of the low back is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record prior to the January 1991 decision 
wherein the Board denied the claim of entitlement to service 
connection for arthritis of the low back is reported in 
pertinent part below.

The service medical records show no complaints or findings of 
a back injury.  In July 1955, it was noted that the veteran 
had complaints of back pain which apparently began while 
lying in bed.  The impression was myositis of the lumbar 
muscles.  X-rays of the lumbar vertebrae were normal.  The 
1962 separation examination of the spine was normal.  

VA clinical records dated in October 1989 show that the 
veteran was seen with complaints of low back pain.  He 
reported a history of a low back injury in 1956.  The 
diagnoses were degenerative joint disease of the spine with 
disc narrowing, and back sprain.  

The veteran was accorded a VA orthopedic examination in March 
1990.  He reported he had noted the onset of low back pain 
during service in 1956.  He also reported no treatment for 
the back since his separation from service.  

The evidence associated with the claims file subsequent to 
the January 1991 Board decision is reported in pertinent 
below.

The veteran was accorded a VA joints examination in November 
1993.  The examiner indicated he had no records for review.  
The veteran complained of low back pain.  He reported that 
the pain was due to injuries sustained during service.  

The diagnoses were intermittent low back pain dating back to 
injuries received in 1957; marked disc degeneration at L5-S1 
with moderate limitation of motion, and moderate impairment.  

In September 1994 the veteran submitted several lay 
statements from former colleagues, friends, and family that 
acknowledged his complaints of back pain.

Private medical statement dated in October 1994 from RL, DO 
noted that the veteran complained of back pain.  Dr. RL 
stated that while in service the veteran fell from a plane 
and injured his left ankle and knee.  He indicated that the 
veteran was unable to due any type of work due to the 
injuries he sustained in service.  

In October 1994, the veteran appeared at a personal hearing 
at the RO before a hearing officer.  He testified that he 
experienced a generalized soreness subsequent to an acute 
trauma to the ankle that developed into a chronic problem of 
the back.  

The veteran was accorded a VA spine examination in November 
1994.  The diagnosis was lumbar spine condition with some 
loss of forward flexion.

The veteran was accorded VA spine examination in January 
1998.  He complained of low back pain.  The diagnosis was low 
back pain, probably some degenerative joint disease of the 
lumbar spine.  

In October 1998 the same examiner who examined the veteran in 
January 1998 opined that the veteran's degenerative spine 
condition was due to aging, and had nothing to do with the 
problems he experienced in service.  


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).


A third requirement for reopening imposed by the CAVC, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (CAFC).  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998).

The CAFC has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed or on after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as arthritis to a degree of 10 percent or more 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the veteran.  38 U.S.C.A. § 5107 (Supp. 2002).


Analysis

The veteran seeks to reopen his claim of service connection 
for arthritis of the low back, which the Board finally denied 
in January 1991.

When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented. 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
medical records, and in particular VA medical opinions dated 
in November 1993 and October 1998, and a private medical 
opinion dated in October 1994.  The 1993 and 1994 opinions 
related the veteran's low back disability to service injury.  
The 1998 medical opinion did not.

These medical opinions bear directly and substantially upon 
the specific issue being considered in this case because they 
specifically discuss the etiology of the veteran's low back 
disorder.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is granted in this regard.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

